                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

STEPHANIE B. SULLIVAN                                     CASE NO. 3:19-CV-0806

VERSUS                                                    JUDGE TERRY A. DOUGHTY

ANDREW SAUL, COMMISSIONER, U.S.                           MAG. JUDGE KAREN L.
SOCIAL SECURITY ADMINISTRATION                            HAYES

                                      JUDGMENT

       The Report and Recommendation [Doc. No. 20] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, and DECREED that the Commissioner’s decision is

hereby REVERSED and REMANDED pursuant to the fourth sentence of 42 U.S.C. ' 405(g)

for further proceedings consistent therewith.

       MONROE, Louisiana, this 31st day of March, 2020.


                                                 _____________________________________
                                                 TERRY A. DOUGHTY
                                                 UNITED STATES DISTRICT JUDGE



                                                 _____________________________________
